IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 124A16

                                 Filed 9 June 2017

JILLIAN MURRAY

             v.
UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 782 S.E.2d 531 (2016), dismissing an appeal

from an order entered on 6 November 2014 by Judge Carl R. Fox in Superior Court,

Orange County, and remanding the case for further proceedings. On 9 June 2016,

the Supreme Court allowed defendant’s petition for discretionary review as to an

additional issue. Heard in the Supreme Court on 21 March 2017.


      Law Firm of Henry Clay Turner, PLLC, by Henry Clay Turner, for plaintiff-
      appellee.

      Joshua H. Stein, Attorney General, by Elizabeth A. Fisher, Assistant Solicitor
      General, and Laura Howard McHenry, Assistant Attorney General, for
      defendant-appellant.


      PER CURIAM.


      As to the appeal of right based on the dissenting opinion, we affirm the

majority decision of the Court of Appeals.       We conclude that the petition for

discretionary review as to the additional issue was improvidently allowed.


      AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.